***** EXHIBIT 31: Rule 13a-14(a) Certifications I, Feng Zhenxing, certify that: 1.I have reviewed this annual report on Form 10-K of China Sxan Biotech, Inc.; 2.Based on my knowledge, thisreport does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in thisreport, fairly present in all material respects the financial condition, results of operations and cash flows of the small business issuer as of, and for, the periods presented in thisreport; 4.
